AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of July 20, 2005, amends and supplements the Amended and Restated Credit
Agreement dated as of April 14, 2000, as amended to date (as so amended, the
“Credit Agreement”), among Ladish Co., Inc., a Wisconsin corporation (the
“Company”), the financial institutions party thereto (the “Lenders”) and U.S.
Bank National Association (formerly Firstar Bank, National Association), as
agent for the Lenders (in such capacity, the “Agent”).


RECITAL

        The Company, the Lenders and the Agent desire to amend the Credit
Agreement as provided below.


AGREEMENTS

        In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Company, the Lenders and the Agent agree as
follows:

        1.       Definitions and References. Capitalized terms not defined
herein have the meanings assigned in the Credit Agreement. Upon the satisfaction
of the conditions set forth in section 4 below, all references to the Credit
Agreement contained in the Loan Documents mean the Credit Agreement as amended
by this Amendment No. 7 to Amended and Restated Credit Agreement (“Amendment No.
7”). This Amendment No. 7 is a Loan Document.

        2.       Amendments to Credit Agreement.

        (a)        The following defined terms are inserted in section 1 of the
Credit Agreement to appear in proper alphabetical order therein.

          “Fixed Charge Coverage Ratio” means, as to any Person, the
relationship, expressed as a numerical ratio, between:


          (a)        the sum of (i) Earnings Before Taxes, (ii) Interest
Expense, (iii) Depreciation Expense, (iv) Amortization Expense and (v) Lease
Obligations, minus (vi) Restricted Payments, minus (vii) income taxes paid;


  and


          (b)        the sum of (i) interest expense, (ii) principal payments
made with respect to Indebtedness and (iii) Lease Obligations;


  all as determined, without duplication, for such Person and its Consolidated
Subsidiaries for the 12-month period preceding the date of determination.


          “Initial Money Market Rate” means the rate per annum, determined
solely by the Agent, as of the date of conversion of interest on the Term Loans
to a fixed rate, as the rate at which the Agent would be able to borrow money in
Money Markets for the amount of the Term Loans then outstanding with an interest
payment frequency and principal repayment schedule equal to the Term Loans and
for a term through the Term Note Maturity Date, adjusted for any reserve
requirement and any subsequent costs arising form a change in government
regulation. The Company acknowledges that neither the Agent nor any Lenders is
under any obligation to actually purchase and/or match funds for the Initial
Money Market Rate.


--------------------------------------------------------------------------------

          “Money Market Rate at Prepayment” means that zero-coupon rate,
calculated on the date of any prepayment of the Term Loans, and determined
solely by the Agent, as the rate at which the Agent would be able to borrow
money in Money Markets for the prepayment amount of the Term Loans matching the
maturity of a specific payment due on the Term Loans, adjusted for any reserve
requirement and any subsequent costs arising form a change in government
regulation. A separate Money Market Rate at Prepayment will be calculated for
each prospective interest and/or principal payment date.


          “Money Markets” means one or more wholesale funding markets available
to and selected by the Agent, including negotiable certificates of deposit,
commercial paper, Eurodollar deposits, bank notes, federal funds, interest rate
swaps or others.


          “Net Present Value” means the amount which is derived by summing the
present values of each prospective payment of principal and interest which,
without such full or partial prepayment, could otherwise have been received by
the Lenders over the remaining contractual life of the Term Notes if the Lenders
had instead initially invested the proceeds of the Term Notes at the Initial
Money Market Rate. The individual discount rate used to present value each
prospective payment of interest and/or principal shall be the Money Market Rate
at Prepayment for the maturity matching that of each specific payment of
principal and/or interest.


          “Term Loan” means a term loan made by a Lender to the Company pursuant
to section 2.7.


          “Term Loan Amount” means $15,000,000.


          “Term Note” means a promissory note of the Company in the form of
Exhibit B, appropriately completed, evidencing a Term Loan made by a Lender to
the Company and “Term Notes” means each Term Note.


          “Term Note Maturity Date” means July 20, 2010 or such earlier date on
which the Term Notes become due and payable pursuant to section 7.2 of this
Agreement.


        (b)        The following defined terms are deleted from section 1 of the
Credit Agreement in their entirety: “Indebtedness to Capitalization Ratio” and
“Interest Coverage Ratio.”

        (c)        The defined term “Applicable Margin” in section 1 of the
Credit Agreement is amended in its entirety to read as follows:

          “Applicable Margin” shall mean (a) with respect to Revolving Loans,
(i) in the case of Revolving Loans comprised of Base Rate Loans, minus 125 basis
points (-1.25%) per annum and (ii) in the case of Revolving Loans comprised of
LIBOR Rate Loans, plus 125 basis points (1.25%) per annum; and (b) with respect
to the Term Loan, (i) in the case of that portion of the Term Loan comprised of
Base Rate Loans, minus 125 basis points (-1.25%) per annum and (ii) in the case
of that portion of the Term Loan comprised of LIBOR Rate Loans, plus 125 basis
points (1.25%) per annum.


2

--------------------------------------------------------------------------------

        (d)        The defined term “Revolving Loan Commitment” in section 1 of
the Credit Agreement is amended in its entirety to read as follows:

          “Revolving Loan Commitment” means the obligation of each Lender to
make Revolving Loans to the Company. The total Revolving Loan Commitment of the
Lenders is $35,000,000 as of July 20, 2005 and is subject to reduction from time
to time pursuant to section 2.6. The Revolving Loan Commitment of each Lender as
of the date of execution of this Agreement is set forth opposite its signature
hereto.


        (e)        The defined term “Revolving Note Maturity Date” in section 1
of the Credit Agreement is amended by deleting the date “December 28, 2005”
therein and inserting “July 19, 2006” in its place.

        (f)        Section 2.2(b) of the Credit Agreement is created to read as
follows:

          (b)       Term Loans. Term Loans may be Base Rate Loans or LIBOR Rate
Loans, or a combination thereof. The Company shall select the Type of Term Loan
(and in the case of LIBOR Rate Loans, the applicable Interest Period) in
accordance with section 2.4(c). Notwithstanding the foregoing, so long as no
Default or Event of Default has occurred and is continuing, upon at least two
Business Day’s prior written notice, the Company may, as of the first Business
Day of any month, irrevocably elect to convert the interest rate on the entire
amount of the Term Loans then outstanding to a fixed rate equal to the Initial
Money Market Rate plus 1.25%.


        (g)        Section 2.5 of the Credit Agreement is amended in its
entirety to read as follows:

          2.5 Commitment Fee. As consideration for the Lenders’ Revolving Loan
Commitments, the Company will pay to the Agent, for the account of the Lenders,
on the last Business Day of each quarter commencing September 30, 2005 and on
the Revolving Note Maturity Date, a commitment fee equal to 0.20% (20 basis
points) per annum of the daily average unused amount of the Revolving Loan
Commitment during the preceding quarter or other applicable period. Commitment
fees shall be calculated for the actual number of days elapsed on the basis of a
360-day year.


        (h)        Section 2.7 of the Credit Agreement is created to read as
follows:

          2.7 Term Loans. On the Effective Date, each Lender will make the Term
Loans to the Company, subject to the terms and conditions hereof, in an amount
equal to such Lender’s Percentage of the amount of the Term Loan Amount. The
Term Loan made by a Lender shall be evidenced by a Term Note payable to the
order of such Lender. The Company shall repay the outstanding principal balance
of the Term Notes in equal quarterly principal payments of $375,0000 each on the
first Business Day of each third month, commencing on October 2, 2006, plus a
final payment of principal and accrued and unpaid interest due on the Term Note
Maturity Date. The Company shall also pay interest on the unpaid balance of the
Term Notes as set forth in section 2.8 or, if the interest rate has been fixed
pursuant to section 2.2(b), at the fixed rate determined pursuant to section
2.2(b) and payable on the same date that interest on Base Rate Loans is payable
under section 2.8(a).


3

--------------------------------------------------------------------------------

        (i)        Section 2.8(a) of the Credit Agreement is amended by deleting
the last sentence therein and inserting the following sentence in its place:
“Accrued interest shall be due on the first Business Day of each month,
commencing, August 1, 2005, and in the case of Revolving Loans, on the Revolving
Note Maturity Date, and in the case of Term Loans, on the Term Note Maturity
Date.”

        (j)        Section 2.10(b) is amended by inserting the following
provision at the end of the first paragraph therein:

          The Company may at any time prepay the Term Loans (in increments of
$100,000 or, if less, the remaining principal balance of the Term Loans);
provided that, if the Company has fixed the rate of interest on the Term Loans
pursuant to section 2.2(b), the Company shall pay to the Agent, for the benefit
of the Lenders, upon prepayment of all or part of the principal amount of the
Term Loans prior to the Term Note Maturity Date, a prepayment indemnity
(“Prepayment Fee”) equal to the greater of (i) zero or (ii) that amount,
calculated on any date of prepayment (“Prepayment Date”), which is derived by
subtracting: (a) the principal amount of the Term Loans being prepaid from (b)
the Net Present Value of the Term Notes being prepaid on such Prepayment Date;
provided, however, that the Prepayment Fee shall not in any event exceed the
maximum prepayment fee permitted by applicable law. In calculating the amount of
such Prepayment Fee, the Agent is hereby authorized by the Company to make such
assumptions regarding the source of funding, redeployment of funds and other
matters, as the Agent may deem appropriate. If the Company fails to pay any
Prepayment Fee when due, the amount of such Prepayment Fee shall thereafter bear
interest until paid at the Default Rate.


        (k)        Section 6.7 is amended by inserting a new subsection (l) at
the end thereof to read as follows:

          ; and (l) the Company’s acquisitions of HSW Zaklad Kuznia Matrycowa
Sp. z o.o. and Advanced Turbine Components, Inc., provided that the Company
provides the Agent with a proforma financial covenant compliance certificate and
supporting proforma financial statements evidencing that the Company will comply
with all financial covenants herein immediately following the closing of each
such acquisition;


        (l)        Section 6.12 of the Credit Agreement is created to read as
follows:

          6.12 Fixed Charge Coverage Ratio. Permit the Borrower’s Fixed Charge
Coverage Ratio as of the end of any fiscal quarter to be less than 1.70:1.


        (m)        Section 6.14 of the Credit Agreement is amended in its
entirety to read as follows:

          6.14 Indebtedness to EBITDA. Permit the Borrower’s Indebtedness to
EBITDA Ratio as of the end of any fiscal quarter to be greater than 3.0:1.


        (n)        Section 6.16 of the Credit Agreement is created to read as
follows:

4

--------------------------------------------------------------------------------

          6.16 Limit on Advances. Make advances or similar payments to foreign
Subsidiaries of the Company in an aggregate amount in excess of $20,000,000
during the period from July 20, 2005 to the Revolving Note Maturity Date
(including the advance or payment of approximately $12,000,000 to fund the
acquisition of HSW Zaklad Kuznia Matrycowa Sp. z o.o.).


        3.       Level of Commitments; Modification of Percentages. The parties
agree that as of the effective date of this Amendment No. 7:

        (a)        The aggregate Revolving Loan Commitment shall be $35,000,000;

        (b)        The Percentage and Revolving Loan Commitment of each Lender
shall be as set forth opposite its signature to this Amendment No. 7;

        (c)        The aggregate commitment for Term Loans shall be $15,000,000;
and

        (d)        The Percentage and Term Loan commitment of each Lender shall
be as set forth opposite its signature to this Amendment No. 7.

        4.       Closing Conditions. This Amendment No. 7 shall become effective
upon its execution and delivery by the parties hereto and receipt by the Agent
of:

        (a)       Secretary’s Certificate. A certificate of the Secretary of the
Company to the effect that there have been no amendments to the Articles of
Incorporation or By-Laws of the Company since the most recent date on which
copies thereof were furnished to the Agent;

        (b)       Guaranty. A Guaranty in the form of Exhibit C attached hereto,
duly executed by each material domestic subsidiary of the Company; and

        (c)       Other Documents. Such other documents relating to the
transactions contemplated by this Amendment No. 7 as the Agent shall reasonably
request.

        5.       Representations and Warranties. The Company represents and
warrants that:

        (a)        The execution and delivery by the Company of this Amendment
No. 7 and the replacement Notes and the performance by the Company under the
Credit Agreement and such Notes, as amended hereby, (i) are within its corporate
power, (ii) have been duly authorized by all necessary corporate action on the
part of the Company, (iii) do not violate any provision of the Articles of
Incorporation or By-Laws of the Company, (iv) do not violate any provision of or
constitute a default under any existing law, rule or regulation of any
governmental authority or agency, any order or decision of any court binding
upon the Company or the terms of any agreement, restriction or undertaking to
which the Company is a party or by which it is bound or (v) require the approval
or consent of the shareholders of the Company, any governmental body or
authority or any other person or entity other than those which have been
obtained and are in full force and effect; and

        (b)        the representation and warranties contained in the Loan
Documents are true and correct in all material respects as of the date hereof
and no Default or Event of Default exists as of the date hereof.

        6.       Costs and Expenses. The Company agrees to pay, on demand, all
costs and expenses (including reasonable attorneys’ fees and disbursements) paid
or incurred by the Agent in connection with the negotiation, execution and
delivery of this Amendment No. 7.

5

--------------------------------------------------------------------------------

        7.       Governing Law. This Amendment No. 7 shall be governed by the
laws of the State of Wisconsin.

        8.       Full Force and Effect. The Credit Agreement, as amended by this
Amendment No. 7 remains in full force and effect.

LADISH CO., INC.
  BY:______________________________________
      Its:____________________________________

Revolving Loan Commitment Percentage
$21,000,000.00 60% U.S. BANK NATIONAL ASSOCIATION, as the Agent and a Lender
Term Loan BY:______________________________________ Commitment
      Its:____________________________________
$9,000,000.00

Revolving Loan 40% JPMORGAN CHASE BANK, N.A. (successor by merger to Commitment
BANK ONE, NA), as a Lender
$14,000,000.00 BY:______________________________________
      Its:____________________________________
Term Loan Commitment $6,000,000.00







6

--------------------------------------------------------------------------------


EXHIBIT C


FORM OF GUARANTY

        THIS GUARANTY (this “Guaranty”) is made as of July 20, 2005, by Stowe
Machine Co., Inc., a Nevada corporation, Pacific Cast Technologies, Inc., a
Nevada corporation, and Metallum Corporation, a Nevada corporation (individually
a “Guarantor” and collectively, the “Guarantors”), in favor of the U.S. Bank
National Association, as agent (the “Agent”), for the benefit of the Lenders (as
hereinafter defined), under the Credit Agreement referred to below;


WITNESSETH:

        WHEREAS, Ladish Co., Inc., a Wisconsin corporation (the “Principal”),
the Agent, and certain other Lenders from time to time party thereto have
entered into a certain Credit Agreement dated as of April 14, 2000, as amended
to date (as so amended and as the same may be further amended or modified from
time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit to be made by the Lenders to the
Principal;

        WHEREAS, it is a condition precedent to the Agent and the Lenders
executing an amendment to the Credit Agreement, providing for an increase to
such extensions of credit, that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors shall guarantee the payment when due,
subject to Section 9 hereof, of all Guaranteed Obligations (as defined below);
and

        WHEREAS, in consideration of the financial and other support that the
Principal has provided, and such financial and other support as the Principal
may in the future provide, to the Guarantors, and in order to induce the Lenders
and the Agent to enter into such amendment to the Credit Agreement, and because
each Guarantor has determined that executing this Guaranty is in its interest
and to its financial benefit, each of the Guarantors is willing to guarantee the
obligations of the Principal under the Credit Agreement, any Note, any Permitted
Swap Contract, and the other Loan Documents (in each case as defined in the
Credit Agreement);

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        SECTION l.1. Selected Terms Used Herein.

        “Guaranteed Obligations” is defined in Section 3 below.

        SECTION 1.2. Terms in Credit Agreement. Other capitalized terms used
herein but not defined herein shall have the meaning set forth in the Credit
Agreement.

        SECTION 2.1. Representations and Warranties. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon each Borrowing Date under the Credit Agreement) that:

        (a)        It is a corporation, company, partnership or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

--------------------------------------------------------------------------------

        (b)        It has the power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper organizational proceedings, and
this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

        (c)        Neither the execution and delivery by it of this Guaranty,
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or any of its
subsidiaries or (ii) its articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, as the case may be, or
(iii) the provisions of any indenture, instrument or agreement to which it or
any of its subsidiaries is a party or is subject, or by which it, or its
property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any lien in, of or on the
property of such Guarantor or a subsidiary thereof pursuant to the terms of any
such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by it or any of its subsidiaries, is required to be obtained
by it or any of its subsidiaries in connection with the execution and delivery
of this Guaranty or the performance by it of its obligations hereunder or the
legality, validity, binding effect or enforceability of this Guaranty.

        SECTION 2.2. Covenants. Each of the Guarantors covenants that, so long
as any Lender has any commitment outstanding under the Credit Agreement, any
Note remains unpaid, any Permitted Swap Contract remains in effect or any of the
other Guaranteed Obligations shall remain unpaid, that it will, and, if
necessary, will enable the Principal to, fully comply with those covenants and
agreements set forth in the Credit Agreement.

        SECTION 3. The Guaranty. Subject to Section 9 hereof, each of the
Guarantors hereby absolutely and unconditionally guarantees, jointly and
severally, as primary obligor and not as surety, the full and punctual payment
(whether at stated maturity, upon acceleration or early termination or
otherwise, and at all times thereafter) and performance of all obligations of
every nature of the Principal from time to time owed to the Lenders, an
Affiliate of a Lender or the Agent under the Loan Documents, including any
Permitted Swap Contracts, whether for principal, interest, fees, expenses,
indemnification or otherwise, incurred or accrued before or during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding, whether
or not allowed or allowable in such proceeding (collectively, subject to the
provisions of Section 9 hereof, being referred to collectively as the
“Guaranteed Obligations”). Upon failure by the Principal to pay punctually any
such amount, each of the Guarantors agrees that it shall forthwith on demand pay
to the Agent for the benefit of the Lenders and, if applicable, their
Affiliates, the amount not so paid at the place and in the manner specified in
the Credit Agreement, any Note, any Permitted Swap Contract or the other
relevant Loan Document, as the case may be. This Guaranty is a guaranty of
payment and not of collection. Each of the Guarantors waives any right to
require the Lender to sue the Principal, any other guarantor, or any other
person obligated for all or any part of the Guaranteed Obligations, or otherwise
to enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

        SECTION 4. Guaranty Unconditional. Subject to Section 9 hereof, the
obligations of each of the Guarantors hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

  (i)         any extension, renewal, settlement, compromise, waiver or release
in respect of any of the Guaranteed Obligations, by operation of law or
otherwise, or any obligation of any other guarantor of any of the Guaranteed
Obligations, or any default, failure or delay, willful or otherwise, in the
payment or performance of the Guaranteed Obligations;


2

--------------------------------------------------------------------------------

  (ii)         any modification or amendment of or supplement to the Credit
Agreement, any Note, any Permitted Swap Contract or any other Loan Document;


  (iii)         any release, nonperfection or invalidity of any direct or
indirect security for any obligation of the Principal under the Credit
Agreement, any Note, any Permitted Swap Contract, any other Loan Document, or
any obligations of any other guarantor of any of the Guaranteed Obligations, or
any action or failure to act by the Agent, any Lender or any Affiliate of any
Lender with respect to any collateral securing all or any part of the Guaranteed
Obligations;


  (iv)         any change in the existence, structure or ownership of the
Principal or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Principal, or any other guarantor of the Guaranteed Obligations, or its assets
or any resulting release or discharge of any obligation of the Principal, or any
other guarantor of any of the Guaranteed Obligations;


  (v)         the existence of any claim, setoff or other rights which the
Guarantors may have at any time against the Principal, any other guarantor of
any of the Guaranteed Obligations, the Agent, any Lender or any other Person,
whether in connection herewith or any unrelated transactions;


  (vi)         any invalidity or unenforceability relating to or against the
Principal, or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement, any Note, any Permitted Swap Contract,
any other Loan Document, or any provision of applicable law or regulation
purporting to prohibit the payment by the Principal, or any other guarantor of
the Guaranteed Obligations, of the principal of or interest on any Note or any
other amount payable by the Principal under the Credit Agreement, any Note, any
Permitted Swap Contract or any other Loan Document; or


  (vii)         any other act or omission to act or delay of any kind by the
Principal, any other guarantor of the Guaranteed Obligations, the Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder.


        SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full, the commitments under the Credit Agreement shall have
terminated or expired and all Permitted Swap Contracts have terminated or
expired. If at any time any payment of the principal of or interest on any Note
or any other amount payable by the Principal or any other party under the Credit
Agreement, any Note, any Permitted Swap Contract or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Principal or otherwise, each of the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

        SECTION 6. Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against the Principal, any other
guarantor of any of the Guaranteed Obligations, or any other Person.

        SECTION 7. Subrogation. Each of the Guarantors hereby agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Principal arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by any of the Guarantors unless and until
the Guaranteed Obligations are indefeasibly paid in full, any commitment to lend
under the Credit Agreement have terminated or expired and all Permitted Swap
Contracts have terminated or expired.

3

--------------------------------------------------------------------------------

        SECTION 8. Stay of Acceleration. If acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of the Principal, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note, any Permitted
Swap Contract or any other Loan Document shall nonetheless be payable by each of
the Guarantors hereunder forthwith on demand by the Agent made at the request of
the Majority Lenders.

        SECTION 9. Limitation on Obligations. (a) The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate or organizational law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the Guarantors, the Agent
or any Lender, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Guarantor’s “Maximum
Liability”). This Section 9(a) with respect to the Maximum Liability of the
Guarantors is intended solely to preserve the rights of the Agent hereunder to
the maximum extent not subject to avoidance under applicable law, and neither
the Guarantor nor any other person or entity shall have any right or claim under
this Section 9(a) with respect to the Maximum Liability, except to the extent
necessary so that the obligations of the Guarantor hereunder shall not be
rendered voidable under applicable law.

        (b)        Each of the Guarantors agrees that the Guaranteed Obligations
may at any time and from time to time exceed the Maximum Liability of each
Guarantor, and may exceed the aggregate Maximum Liability of all other
Guarantors, without impairing this Guaranty or affecting the rights and remedies
of the Agent hereunder. Nothing in this Section 9(b) shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

        SECTION 10. Application of Payments. All payments received by the Agent
hereunder shall be applied by the Agent to payment of the Guaranteed Obligations
in the following order unless a court of competent jurisdiction shall otherwise
direct:

          (a)        FIRST, to payment of all costs and expenses of the Agent
incurred in connection with the collection and enforcement of the Guaranteed
Obligations or of any security interest granted to the Agent in connection with
any collateral securing the Guaranteed Obligations;


          (b)        SECOND, to payment of that portion of the Guaranteed
Obligations constituting accrued and unpaid interest and fees, pro rata among
the Lenders and their Affiliates in accordance with the amount of such accrued
and unpaid interest and fees owing to each of them;


          (c)        THIRD, to payment of the principal of the Guaranteed
Obligations and the net early termination payments of any other Permitted Swap
Contracts then due and unpaid from the Principal to any of the Lenders or their
Affiliates, pro rata among the Lenders and their Affiliates in accordance with
the amount of such principal and such net early termination payments of any
Permitted Swap Contracts then due and unpaid owing to each of them; and


4

--------------------------------------------------------------------------------

          (d)        FOURTH, to payment of any Guaranteed Obligations (other
than those listed above) pro rata among those parties to whom such Guaranteed
Obligations are due in accordance with the amounts owing to each of them.


        SECTION 11. Notices. All notices, requests and other communications to
any party hereunder shall be given or made by telecopier or other writing and
telecopied, or mailed or delivered to the intended recipient at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Agent in accordance with the provisions of Section 9.4 of the
Credit Agreement. Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set forth on the receipt
(provided, that any refusal to accept any such notice shall be deemed to be
notice thereof as of the time of any such refusal), in each case given or
addressed as aforesaid.

        SECTION 12. No Waivers. No failure or delay by the Agent or any Lenders
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
Note, any Permitted Swap Contract and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

        SECTION 13. No Duty to Advise. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Principal’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Guarantors assumes and incurs under this
Guaranty, and agrees that neither the Agent nor any Lender has any duty to
advise any of the Guarantors of information known to it regarding those
circumstances or risks.

        SECTION 14. Successors and Assigns. This Guaranty is for the benefit of
the Agent and the Lenders and their respective successors and permitted assigns
and in the event of an assignment of any amounts payable under the Credit
Agreement, any Note, any Permitted Swap Contract, or the other Loan Documents,
the rights hereunder, to the extent applicable to the indebtedness so assigned,
shall be transferred with such indebtedness. This Guaranty shall be binding upon
each of the Guarantors and their respective successors and permitted assigns.

        SECTION 15. Changes in Writing. Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Agent with the consent of the
Majority Lenders.

        SECTION 16. Costs of Enforcement. Each of the Guarantors agrees to pay
all costs and expenses including, without limitation, all court costs and
attorneys’ fees and expenses paid or incurred by the Agent or any Lender or any
Affiliate of any Lender in endeavoring to collect all or any part of the
Guaranteed Obligations from, or in prosecuting any action against, the
Principal, the Guarantors or any other guarantor of all or any part of the
Guaranteed Obligations.

        SECTION 17. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF WISCONSIN. EACH OF THE GUARANTORS HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF WISCONSIN AND OF ANY WISCONSIN STATE COURT SITTING IN MILWAUKEE,
WISCONSIN FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS)
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE GUARANTORS IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE GUARANTORS, AND THE
AGENT AND THE LENDERS ACCEPTING THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5

--------------------------------------------------------------------------------

        SECTION 18. Taxes. etc. All payments required to be made by any of the
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof (but
excluding Excluded Taxes), provided, however, that if any of the Guarantors is
required by law to make such deduction or withholding, such Guarantor shall
forthwith (i) pay to the Agent or any Lender, as applicable, such additional
amount as results in the net amount received by the Agent or any Lender, as
applicable, equaling the full amount which would have been received by the Agent
or any Lender, as applicable, had no such deduction or withholding been made,
(ii) pay the full amount deducted to the relevant authority in accordance with
applicable law, and (iii) furnish to the Agent or any Lender, as applicable,
certified copies of official receipts evidencing payment of such withholding
taxes within 30 days after such payment is made.

        SECTION 19. Setoff. Without limiting the rights of the Agent or the
Lenders under applicable law, if all or any part of the Guaranteed Obligations
is then due, whether pursuant to the occurrence of a Default or otherwise, then
the Guarantor authorizes the Agent and the Lenders to apply any sums standing to
the credit of the Guarantor with the Agent or any Lender or any Lending
Installation of the Agent or any Lender toward the payment of the Guaranteed
Obligations.

        IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to
be duly executed, under seal, by its authorized officer as of the day and year
first above written.

STOWE MACHINE CO., INC.
  By:__________________________________ Title:_________________________________
  PACIFIC CAST TECHNOLOGIES, INC.
  By:__________________________________ Title:_________________________________
  METALLUM CORPORATION
By:__________________________________ Title:_________________________________



6